EXHIBIT 16.1 RR Hawkins & Associates International, PSC September 23, 2014 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC 20549­7561 Re: AlumiFuel Power Corporation We have read the statements included in the 8-K/A dated September 23, 2014 of AlumiFuel Power Corporation to be filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ RR Hawkins & Associates International, PSC RR Hawkins & Associates International, PSC
